Cite as 2015 Ark. App. 550

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-15-152


                                                  Opinion Delivered   October 7, 2015
MATTHEW BRIAN BURNSIDE
                  APPELLANT                       APPEAL FROM THE FAULKNER
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. 23CR-12-993]

STATE OF ARKANSAS                                 HONORABLE CHARLES E.
                                  APPELLEE        CLAWSON, JR., JUDGE

                                                  AFFIRMED



                             M. MICHAEL KINARD, Judge

       Appellant Matthew Burnside was convicted by a Faulkner County jury of two counts

of rape and one count of second-degree sexual assault. On appeal, he challenges the

sufficiency of the evidence to support the rape convictions. We affirm.

       The victim, M.H., testified that appellant was her mother’s live-in boyfriend at the

time of the alleged events in 2011 and 2012, when M.H. was twelve and thirteen years old.

M.H. testified that appellant had sex with her in his truck, in their camper, and in their house

a total of about five times. She described in greater detail the first time appellant touched

her, which occurred after he pulled his truck over while the two were driving to the store,

took her shorts off, and unzipped his pants. After the trial court sustained appellant’s

objection to leading questions, M.H. testified that sex meant “the penis inserted in the

[vagina].” M.H. testified that she could not remember everything from two years ago

because she tried to block out the details, but she was one hundred percent sure that
                                   Cite as 2015 Ark. App. 550

appellant had sex with her in the truck, the camper, and their home.

       M.H. eventually told friends and a school counselor the day after appellant had tried

to touch her again. These individuals testified that M.H. feared that appellant was going to

have sex with her again. A sexual-assault nurse examiner who examined M.H. at a child-

advocacy center testified that, although about ninety-five percent of children with

past-penetrating trauma have normal physical exams, M.H.’s exam revealed a finding that was

consistent with the allegations.

       In reviewing a challenge to the sufficiency of the evidence, we view the evidence in

the light most favorable to the State and consider only the evidence that supports the verdict.

Price v. State, 2010 Ark. App. 111, 377 S.W.3d 324. We affirm a conviction if substantial

evidence exists to support it. Id. Substantial evidence is that which is of sufficient force and

character that it will, with reasonable certainty, compel a conclusion one way or the other,

without resorting to speculation or conjecture. Id. The duty of resolving conflicting

testimony and determining the credibility of witnesses is left to the discretion of the jury.

Kelley v. State, 375 Ark. 483, 292 S.W.3d 297 (2009).

       A person commits rape if he or she engages in sexual intercourse or deviate sexual

activity with another person who is less than fourteen years of age. Ark. Code Ann. §

5-14-103(A)(3) (Repl. 2013). “Sexual intercourse” means penetration, however slight, of

the labia majora by a penis. Ark. Code Ann. § 5-14-101(11) (Repl. 2013).

       Appellant contends that M.H. was unable to give a full and detailed account of his

actions and that the only details she provided without explicit prompting from the prosecutor


                                               2
                                 Cite as 2015 Ark. App. 550

were insufficient to establish rape. We disagree. A rape victim’s testimony may constitute

substantial evidence to sustain a conviction for rape, even when the victim is a child. Kelley,

supra. The testimony of the victim, standing alone, is sufficient to support a conviction if the

testimony satisfies the statutory elements of rape. Price, supra. The rape victim’s testimony

need not be corroborated, nor is scientific evidence required, and the victim’s testimony

describing penetration is enough for a conviction. Id. It is similarly not necessary for the

State to prove specifically when and where each act of rape or sexual contact occurred, as

time is not an essential element of the crimes. Id.

       M.H. testified that appellant had sex with her in three locations and that by sex, she

meant vaginal penetration by appellant’s penis. Thus, her testimony satisfied the statutory

elements of two counts of rape with sufficient detail. We hold that substantial evidence

supports appellant’s convictions.

       Affirmed.

       GRUBER and HIXSON, JJ., agree.

       Robert M. “Robby” Golden, for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                               3